2015 UT App 277



               THE UTAH COURT OF APPEALS

                     RICHARD WHITE,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                      Per Curiam Decision
                        No. 20150494-CA
                    Filed November 19, 2015

               Original Proceedings in this Court

                 Richard White, Petitioner Pro Se
              Suzan Pixton, Attorney for Respondent
                Department of Workforce Services

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                 MICHELE M. CHRISTIANSEN.

PER CURIAM:

¶1     Richard White petitions for review of the Workforce
Appeals Board’s (the Board) decision denying him
unemployment benefits. We decline to disturb the Board’s
decision.

¶2     The Board’s decision on a request for unemployment
benefits is a mixed question of fact and law that is more fact-like
because “the case does not lend itself to consistent resolution by
a uniform body of appellate precedent.” See Carbon County v.
Workforce Appeals Bd., 2013 UT 41, ¶ 7, 308 P.3d 477 (citation and
internal quotation marks omitted). “Because of the fact-intensive
conclusions involved at the agency level,” the Board’s
determination is entitled to deference. See id. “When a petitioner
challenges an agency’s findings of fact, we are required to
uphold the findings if they are supported by substantial
             White v. Department of Workforce Services


evidence when viewed in light of the whole record before the
court.” Stauffer v. Department of Workforce Servs., 2014 UT App 63,
¶ 5, 325 P.3d 109 (citations and internal quotation marks
omitted).

¶3     The Department of Workforce Services denied
unemployment benefits because it found that White voluntarily
quit his job without good cause. An administrative law judge
(ALJ) affirmed that denial, and the Board affirmed the decision
to deny benefits. “To establish good cause, a claimant must show
that continuing the employment would have caused an adverse
effect which the claimant could not control or prevent. The
claimant must show that an immediate severance of the
employment relationship was necessary.” Utah Admin. Code
R994-405-102. Establishing an adverse effect requires a showing
of “actual or potential physical, mental, economic, personal or
professional harm caused or aggravated by the employment.” Id.
R994-405-102(1)(a). Good cause is not established if the claimant
reasonably could have continued working while looking for
other employment, or had reasonable alternatives to preserve
the job. Id. R994-405-102(1)(b). “The claimant’s decision to quit
must be measured against the actions of an average individual,
not one who is unusually sensitive.” Id. R994-405-102(1)(a). “If a
claimant hears rumors or other information suggesting he . . . is
to be . . . discharged, the claimant has the responsibility to
confirm, prior to leaving, that the employer intended to end the
employment relationship.” Id. R994-405-106(5).

¶4     On the morning of White’s last work day, his supervisor
gave White a disciplinary warning because he left some work
unfinished on the previous day, which had to be completed by
others. The supervisor told White that he would be fired if he
did not properly complete his work or let someone else know if
he could not do so. White worked the remainder of the day, but
he did not return to work on the following day or thereafter and
also did not contact the employer again. He instead filed a claim
for unemployment benefits, representing that he had been fired.


20150494-CA                     2               2015 UT App 277
             White v. Department of Workforce Services


¶5      At the hearing before the ALJ, White stated that he
believed that he had been fired. The supervisor testified that
White was given a warning, but that he was not discharged or
fired, and that White completed the work day. The ALJ found
the supervisor’s testimony to be more credible that White’s and
found that White had voluntarily quit without good cause. The
Board affirmed this determination. We defer to the agency’s
determination of credibility and do not disturb the Board’s
credibility determination. See Grace Drilling Co. v. Board of Review,
776 P.2d 63, 68 (Utah Ct. App. 1989) (“It is the province of the
Board, not appellate courts, to resolve conflicting evidence, and
where inconsistent inferences can be drawn from the same
evidence, it is for the Board to draw the inferences.”).

¶6      Where a claimant does not demonstrate good cause for
voluntarily quitting his employment, “the equity and good
conscience standard must be considered . . . . If there are
mitigating circumstances and a denial of benefits would be
unreasonably harsh or an affront to fairness, benefits may be
allowed.” Id. R994-405-103(1). However, a claimant must have
acted reasonably in quitting. Id. R994-405-103(1)(a). A claimant’s
actions may be reasonable “if the decision to quit was logical,
sensible, or practical.” Id. White did not demonstrate any reason
that required him to leave his job before securing other
employment. Although he stated that he believed he had been
fired, this was inconsistent with his remaining at work the rest of
his last day. He was obligated to confirm with the employer
whether or not he was still employed. We do not disturb the
Board’s decision that an award of benefits was not merited
under the equity and good conscience standard.

¶7    For the reasons explained above, we decline to disturb the
Board’s decision denying benefits.




20150494-CA                      3               2015 UT App 277